DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/10/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0263177 A1).

Claim 1, Kim (Fig. 1 and 8-10) discloses a shift register (STNd; Fig. 9; wherein figure shows a stage of gate driver circuit) comprising: 
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first pull-up node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q; Paragraph [0059]; wherein discloses circuit 310 controls voltage first node Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first node (Q; Fig. 9 and 10) under control of the signal input terminal (IT1; Fig. 9); and 
an output sub-circuit (C, 320, 330; Fig. 9; wherein figures shows transistors T1 and 15, and capacitor C connected in the same way as Applicant’s transistors T2 and T3, and capacitor C), connected to the first pull-up node (Q; Fig. 9; wherein figure shows both gate electrodes connected to node Q; Paragraph [0062]; wherein discloses control electrode of T1 connect to the first node Q; Paragraph [0065]; wherein discloses control electrode of T15 connect to the first node Q), the clock signal terminal (CT; Fig. 8 and 9), a first output terminal (OT1; Fig. 8 and 9) and a second output terminal (OT2; Fig. 8 and 9), and the output sub-circuit (C, 320, 330; Fig. 9) being configured to provide (t3; Fig. 10) signals (CLK; Fig. 9 and 10) of the clock signal terminal (CT; Fig. 8 and 9) to the first output terminal (OT1; Fig. 8 and 9) and the second output terminal (OT2; Fig. 8 and 9) under control of voltage signals of the first pull-up node (Q; Fig. 9; t3; Fig. 10; Paragraph [0080]; wherein discloses “During the N-th horizontal period t3, the first signal at the first node Q has a high level, the clock signal CLK has a high level, and thus, the N-th gate signal GN and the N-th carry signal CRN are activated and have a high level”; Paragraph [0066]; wherein discloses “the gate signal generating circuit 320 may sequentially perform a pull-up operation and a pull-down operation for the second node NO using the transistor T1, and the carry signal generating circuit 330 may sequentially perform a pull-up operation and a pull-down operation for the third node NC using the transistor T15”); 
wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10). 
a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10), connected to the first pull-up node (T8; Fig. 9; wherein figure shows gate of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), a first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal; wherein figure shows gate and electrode of transistor T7 connected to IT3), the first output terminal (OT1; Fig. 9; wherein figure shows electrode of transistor T3 connected to output terminal OT1), the second output terminal (OT2; Fig. 9; wherein figure shows electrode of transistor T11 connected to output terminal OT2) and a second power supply terminal (VT1 and VT2; Fig. 9; wherein figure show electrode of transistors T10-1, T8, and T11 connected to VT2, and figure also shows electrode of T3 connected to VT1), and the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9) being configured to provide signals (t4”; Fig. 10; Paragraph [0119]) of the second power supply terminal (VT2 and VT1; Fig. 9) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “Thus, the first signal at the first node Q has a low level, the hold control signal at the fourth node N has the high level, and the transistors T3, T10, and T11 are turned on in response to the hold control signal having the high level”), the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control of the first power supply terminal (S1 and N; Fig. 9 and 10); and 
a reset sub-circuit (342, 370, and 380; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows electrode of T9 connected to node Q; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q”), a reset signal terminal (IT2; Fig. 9; wherein figure shows gate electrodes of transistors T9, T9-1, T2, and T17 connected to terminal IT2), the second power supply terminal (VT1 and VT2; Fig. 9; wherein figure shows electrodes of transistors T9, T9-1, T2, and T17 connected to voltage terminal VT1 or VT2) and the second output terminal (OT2; Fig. 9; wherein figure shows electrode of T17 is connected to output terminal OT2), and the reset sub-circuit (342, 370, and 380; Fig. 9) being configured to provide signals (Paragraph [0119]; t4”; Fig. 10) of the second power supply terminal (VT2; Fig. 9 and 10) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “the transistors T9 and T9−1 in the second control circuit 342 are turned on in response to the second input signal CR(N+1), and the first node Q is pulled down”) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control (CR(N+1); Fig. 9 and 10) of the reset signal terminal (IT2; Fig. 9);
wherein the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) is connected with (wherein looking at Applicant’s figure 2 the noise reduction subcircuit and the reset subcircuit are both commonly connected to PU, OUTPUT2, and VGL, looking at Applicant’s figure 7 shows the transistors T8, T7, and T4 connected to PU, T7, T8, T9, T10, T4, and T5 connected to VGL, T10 and T5 connected to OUTPUT2; with this understanding in mind Kim shows in figure 9 that T8, T10, and T9 commonly connected to Node Q, T10-1, T8, T11, T9-1, and T17 commonly connected to VSS2,  T11 and T17 are commonly connected to NC or OT2; therefore Kim teaches wherein the two circuits are commonly connected) the reset sub circuit (342 and 380; Fig. 9; wherein figure shows transistors T9, T9-1, T17 connected in the same way as Applicant’s transistors T4 and T5);
the input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1) comprises a first transistor (T4; Fig. 9), a control electrode of the first transistor and a first electrode of the first transistor (T4; Fig. 9) being connected to the signal input terminal (IT1; Fig. 9; wherein figure shows gate and electrode connected to IT1), and the second electrode of the first transistor (T4; Fig. 9) being connected to the first pull-up node (Q; Fig. 9; Paragraph [0059]; wherein discloses “The transistor T4 may have a first electrode connected to the first input signal CR(N−1), a control electrode connected to the first input signal CR(N−1), and a second electrode connected to the first node Q”); 
the output sub-circuit (C, 320, 330; Fig. 9) comprises a second transistor (T1; Fig. 9), a third transistor (T15; Fig. 9) and a capacitor (C; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T1 connected to node Q) of the second transistor (T1; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0062]; wherein discloses “The transistor T1 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the second node NO”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to CT) of the second transistor (T1; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to OT1) of the second transistor (T1; Fig. 9) is connected to the first output terminal (OT1; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T15 connected to node Q) of the third transistor (T15; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0065]; wherein discloses “The transistor T15 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the third node NC”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to CT) of the third transistor (T15; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the third transistor (T15; Fig. 9) is connected to the second output terminal (OT2; Fig. 9); 
the first terminal of the capacitor (C; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0063]; wherein discloses “The capacitor C may be connected between the first node Q and the second node NO”), and the second terminal of the capacitor (C; Fig. 9) is connected to the first output terminal (OT1; Fig. 9) or the second output terminal.  
the reset sub-circuit (342, 370, and 380; Fig. 9) further comprises: 
a fourth transistor (T9; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figures show gate electrode of T9 connected to IT2) of the fourth transistor (T9; Fig. 9 and 3) being connected to the Page 5 of 15Application Serial No. not yet assignedPATENTreset signal terminal (IT2; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figures show electrode of transistor T9 connected to node Q) of the fourth transistor (T9; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q, a control electrode connected to the second input signal CR(N+2), and a second electrode connected to the second off voltage VSS2), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T9 connected to VT2) of the fourth transistor (T9; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); and 
a fifth transistor (T17; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T17 connected to IT2) of the fifth transistor (T17; Fig. 9) being connected to the reset signal terminal (IT2; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the fifth transistor (T17; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T17 connected to VT2) of the fifth transistor (T17; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9);
 the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) further comprises: 
a first noise reduction circuit (364d, 362, and 366; Fig. 9), connected to a second pull-down node (N; Fig. 9; wherein figure shows transistors T10, T10-1, T3, and T11 are connected to node N), the first pull-up node (Q; Fig. 9; wherein figure shows transistors T10 is connected to node Q; wherein discloses “The transistor T10 may have a first electrode connected to the first node Q, a control electrode connected to the fourth node N, and a second electrode connected to the second off voltage VSS2”), the first output terminal (OT1; Fig. 9; wherein figure shows transistor T3 is connected to OT1), the second output terminal (OT2; Fig. 9; wherein figure shows transistor T11 is connected to OT2) and the second power supply terminal (VT2; Fig. 9; wherein figure shows transistors T10-1 and T11 are connected to VT2), and the first noise reduction circuit (364d; Fig. 9) being configured to perform noise reduction process (t4”; Fig. 10; Paragraph [0119]; wherein figure 10 shows control of nodes Q and N similar to Applicant’s nodes PU and PD shown in figure 8 in period 3) on the first pull-up node (Q; Fig. 9), the first output terminal (OT1; Fig. 9) and the second output terminal (OT2; Fig. 9) under control of a voltage signal (N; Fig. 10) of the second pull-down node (N; Fig. 9; Paragraph [0119]); and 
a second pull-down node control circuit (350; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows gate electrode of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), the second pull-down node (N; Fig. 9; wherein figure shows an electrode of transistors T8 and T7 connected to node N; Paragraph [0070]) and the first power supply terminal (IT3; Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3), and the second pull-down node control circuit (350; Fig. 9) being configured to control the voltage signal (Paragraph [0069]) of the second pull-down node (N; Fig. 9) under control of a voltage signal (Q; Fig. 10; Paragraph [0070]) of the first pull-up node (Q; Fig. 9) and the first power supply terminal (S1 and IT3; Fig. 9 and 10);
wherein the first noise reduction circuit (364d, 362, and 366; Fig. 9) comprises: 
a seventh transistor (T10; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figure shows gate electrode of T10 connected to node N) of the seventh transistor (T10; Fig. 9 and 3) being connected Page 6 of 15Application Serial No. not yet assignedPATENTto the second pull-down node (N; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figure shows electrode of transistor T10 connected to node Q) of the seventh transistor (T10; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3;), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T10 connected to VT2) of the seventh transistor (T10; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); 
a ninth transistor (T3; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T3 connected to node N) of the ninth transistor (T3; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to OT1) of the ninth transistor (T3; Fig. 9) being connected to the first output terminal (OT1; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to voltage terminal VT1) of the ninth transistor (T3; Fig. 9) being connected to the second power supply terminal (VT1; Fig. 9; wherein supplies an off voltage); and 
a tenth transistor (T11; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T11 connected to node N) of the tenth transistor (T11; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T11 connected to OT2) of the tenth transistor (T11; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T11 connected to VT2) of the tenth transistor (T11; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9); and 
wherein the second pull-down node control circuit (350; Fig. 9) comprises: 
a sixth transistor (T7; Fig. 9), a control electrode of the sixth transistor (T7; Fig. 9) and a first electrode of the sixth transistor (T7; Fig. 9) being connected (Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3) to the first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T7 connected to node N) of the sixth transistor (T7; Fig. 9) being connected to the second pull-down node (N; Fig. 9); and 
an eighth transistor (T8; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T8 connected to node Q) of the eighth transistor (T8; Fig. 9) being connected to the first pull-up node (Q; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T8 connected to node N) of the eighth transistor (T8; Fig. 9) being connected to the second pull-down node (N; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T8 connected to VT2) of the eighth transistor (T8; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9).  

Claim 9, Kim (Fig. 1 and 8-10) discloses wherein all of the first transistor (T4; Fig. 9), the second transistor (T1; Fig. 9), the third transistor (T15; Fig. 9), the fourth transistor (T9; Fig. 9 and 3), the fifth transistor (T17; Fig. 9), the Page 9 of 15Application Serial No. not yet assignedPATENTsixth transistor (T7; Fig. 9), the seventh transistor (T10; Fig. 9 and 3), the eighth transistor (T8; Fig. 9), the ninth transistor (T3; Fig. 9), and the tenth transistor (T11; Fig. 9) are P-type thin film transistors, or, all of them are N-type thin film transistors (Paragraph [0075]; Fig. 9; wherein discloses n-type transistors).  

Claim 14, Kim (Fig. 1 and 8-10) discloses a driving method (Fig. 10; wherein figure shows a driving method) of a shift register (Fig. 9) applied to a shift register (Fig. 9), wherein the shift register (STNd; Fig. 9; wherein figure shows a stage of gate driver circuit) comprises:
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first pull-up node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first pull-up node (Q; Fig. 9 and 10) under control of the signal input terminal (IT1; Fig. 9); and 
an output sub-circuit (C, 320, 330; Fig. 9; wherein figures shows transistors T1 and 15, and capacitor C connected in the same way as Applicant’s transistors T2 and T3, and capacitor C), connected to the first pull-up node (Q; Fig. 9; wherein figure shows both gate electrodes connected to node Q), the clock signal terminal (CT; Fig. 8 and 9), a first output terminal (OT1; Fig. 8 and 9) and a second output terminal (OT2; Fig. 8 and 9), and the output sub-circuit (C, 320, 330; Fig. 9) being configured to provide (t3; Fig. 10) signals (CLK; Fig. 9 and 10) of the clock signal terminal (CT; Fig. 8 and 9) to the first output terminal (OT1; Fig. 8 and 9) and the second output terminal (OT2; Fig. 8 and 9) under control of voltage signals of the first pull-up node (Q; Fig. 10 and 9); 
a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10), connected to the first pull-up node (T8; Fig. 9; wherein figure shows gate of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), a first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal; wherein figure shows gate and electrode of transistor T7 connected to IT3), the first output terminal (OT1; Fig. 9; wherein figure shows electrode of transistor T3 connected to output terminal OT1), the second output terminal (OT2; Fig. 9; wherein figure shows electrode of transistor T11 connected to output terminal OT2) and a second power supply terminal (VT1 and VT2; Fig. 9; wherein figure show electrode of transistors T10-1, T8, and T11 connected to VT2, and figure also shows electrode of T3 connected to VT1), and the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9) being configured to provide signals (t4”; Fig. 10; Paragraph [0119]) of the second power supply terminal (VT2 and VT1; Fig. 9) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “Thus, the first signal at the first node Q has a low level, the hold control signal at the fourth node N has the high level, and the transistors T3, T10, and T11 are turned on in response to the hold control signal having the high level”), the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control of the first power supply terminal (S1 and N; Fig. 9 and 10); and 
a reset sub-circuit (342, 370, and 380; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows electrode of T9 connected to node Q; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q”), a reset signal terminal (IT2; Fig. 9; wherein figure shows gate electrodes of transistors T9, T9-1, T2, and T17 connected to terminal IT2), the second power supply terminal (VT1 and VT2; Fig. 9; wherein figure shows electrodes of transistors T9, T9-1, T2, and T17 connected to voltage terminal VT1 or VT2) and the second output terminal (OT2; Fig. 9; wherein figure shows electrode of T17 is connected to output terminal OT2), and the reset sub-circuit (342, 370, and 380; Fig. 9) being configured to provide signals (Paragraph [0119]; t4”; Fig. 10) of the second power supply terminal (VT2; Fig. 9 and 10) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “the transistors T9 and T9−1 in the second control circuit 342 are turned on in response to the second input signal CR(N+1), and the first node Q is pulled down”) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control (CR(N+1); Fig. 9 and 10) of the reset signal terminal (IT2; Fig. 9);
wherein the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) is connected with (wherein looking at Applicant’s figure 2 the noise reduction subcircuit and the reset subcircuit are both commonly connected to PU, OUTPUT2, and VGL, looking at Applicant’s figure 7 shows the transistors T8, T7, and T4 connected to PU, T7, T8, T9, T10, T4, and T5 connected to VGL, T10 and T5 connected to OUTPUT2; with this understanding in mind Kim shows in figure 9 that T8, T10, and T9 commonly connected to Node Q, T10-1, T8, T11, T9-1, and T17 commonly connected to VSS2,  T11 and T17 are commonly connected to NC or OT2; therefore Kim teaches wherein the two circuits are commonly connected) the reset sub circuit (342 and 380; Fig. 9; wherein figure shows transistors T9, T9-1, T17 connected in the same way as Applicant’s transistors T4 and T5);
wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10), and  
a driving method (Fig. 10) comprises: 
in an input stage (t2; Fig. 10), providing (Paragraph [0079]), by the input sub-circuit (310; Fig. 9), the signal (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first pull-up node (Q; Fig. 9 and 10) under the control of the signal input terminal (IT1; Fig. 9); 
in an output stage (t3; Fig. 10), providing (Paragraph [0080]), by the output sub-circuit (C, 320, 330; Fig. 9), the signal (CLK; Fig. 10) of the clock signal terminal (CK; Fig. 9) to the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under the control of the voltage signal (Q; Fig. 10) of the first pull-up node (Q; Fig. 9);
the input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1) comprises a first transistor (T4; Fig. 9), a control electrode of the first transistor and a first electrode of the first transistor (T4; Fig. 9) being connected to the signal input terminal (IT1; Fig. 9; wherein figure shows gate and electrode connected to IT1), and the second electrode of the first transistor (T4; Fig. 9) being connected to the first pull-up node (Q; Fig. 9; Paragraph [0059]; wherein discloses “The transistor T4 may have a first electrode connected to the first input signal CR(N−1), a control electrode connected to the first input signal CR(N−1), and a second electrode connected to the first node Q”); 
the output sub-circuit (C, 320, 330; Fig. 9) comprises a second transistor (T1; Fig. 9), a third transistor (T15; Fig. 9) and a capacitor (C; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T1 connected to node Q) of the second transistor (T1; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0062]; wherein discloses “The transistor T1 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the second node NO”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to CT) of the second transistor (T1; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to OT1) of the second transistor (T1; Fig. 9) is connected to the first output terminal (OT1; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T15 connected to node Q) of the third transistor (T15; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0065]; wherein discloses “The transistor T15 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the third node NC”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to CT) of the third transistor (T15; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the third transistor (T15; Fig. 9) is connected to the second output terminal (OT2; Fig. 9); 
the first terminal of the capacitor (C; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0063]; wherein discloses “The capacitor C may be connected between the first node Q and the second node NO”), and the second terminal of the capacitor (C; Fig. 9) is connected to the first output terminal (OT1; Fig. 9) or the second output terminal.  
the reset sub-circuit (342, 370, and 380; Fig. 9) further comprises: 
a fourth transistor (T9; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figures show gate electrode of T9 connected to IT2) of the fourth transistor (T9; Fig. 9 and 3) being connected to the Page 5 of 15Application Serial No. not yet assignedPATENTreset signal terminal (IT2; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figures show electrode of transistor T9 connected to node Q) of the fourth transistor (T9; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q, a control electrode connected to the second input signal CR(N+2), and a second electrode connected to the second off voltage VSS2), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T9 connected to VT2) of the fourth transistor (T9; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); and 
a fifth transistor (T17; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T17 connected to IT2) of the fifth transistor (T17; Fig. 9) being connected to the reset signal terminal (IT2; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the fifth transistor (T17; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T17 connected to VT2) of the fifth transistor (T17; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9);
 the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) further comprises: 
a first noise reduction circuit (364d, 362, and 366; Fig. 9), connected to a second pull-down node (N; Fig. 9; wherein figure shows transistors T10, T10-1, T3, and T11 are connected to node N), the first pull-up node (Q; Fig. 9; wherein figure shows transistors T10 is connected to node Q; wherein discloses “The transistor T10 may have a first electrode connected to the first node Q, a control electrode connected to the fourth node N, and a second electrode connected to the second off voltage VSS2”), the first output terminal (OT1; Fig. 9; wherein figure shows transistor T3 is connected to OT1), the second output terminal (OT2; Fig. 9; wherein figure shows transistor T11 is connected to OT2) and the second power supply terminal (VT2; Fig. 9; wherein figure shows transistors T10-1 and T11 are connected to VT2), and the first noise reduction circuit (364d; Fig. 9) being configured to perform noise reduction process (t4”; Fig. 10; Paragraph [0119]; wherein figure 10 shows control of nodes Q and N similar to Applicant’s nodes PU and PD shown in figure 8 in period 3) on the first pull-up node (Q; Fig. 9), the first output terminal (OT1; Fig. 9) and the second output terminal (OT2; Fig. 9) under control of a voltage signal (N; Fig. 10) of the second pull-down node (N; Fig. 9; Paragraph [0119]); and 
a second pull-down node control circuit (350; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows gate electrode of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), the second pull-down node (N; Fig. 9; wherein figure shows an electrode of transistors T8 and T7 connected to node N; Paragraph [0070]) and the first power supply terminal (IT3; Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3), and the second pull-down node control circuit (350; Fig. 9) being configured to control the voltage signal (Paragraph [0069]) of the second pull-down node (N; Fig. 9) under control of a voltage signal (Q; Fig. 10; Paragraph [0070]) of the first pull-up node (Q; Fig. 9) and the first power supply terminal (S1 and IT3; Fig. 9 and 10);
wherein the first noise reduction circuit (364d, 362, and 366; Fig. 9) comprises: 
a seventh transistor (T10; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figure shows gate electrode of T10 connected to node N) of the seventh transistor (T10; Fig. 9 and 3) being connected Page 6 of 15Application Serial No. not yet assignedPATENTto the second pull-down node (N; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figure shows electrode of transistor T10 connected to node Q) of the seventh transistor (T10; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3;), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T10 connected to VT2) of the seventh transistor (T10; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); 
a ninth transistor (T3; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T3 connected to node N) of the ninth transistor (T3; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to OT1) of the ninth transistor (T3; Fig. 9) being connected to the first output terminal (OT1; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to voltage terminal VT1) of the ninth transistor (T3; Fig. 9) being connected to the second power supply terminal (VT1; Fig. 9; wherein supplies an off voltage); and 
a tenth transistor (T11; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T11 connected to node N) of the tenth transistor (T11; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T11 connected to OT2) of the tenth transistor (T11; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T11 connected to VT2) of the tenth transistor (T11; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9); and 
wherein the second pull-down node control circuit (350; Fig. 9) comprises: 
a sixth transistor (T7; Fig. 9), a control electrode of the sixth transistor (T7; Fig. 9) and a first electrode of the sixth transistor (T7; Fig. 9) being connected (Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3) to the first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T7 connected to node N) of the sixth transistor (T7; Fig. 9) being connected to the second pull-down node (N; Fig. 9); and 
an eighth transistor (T8; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T8 connected to node Q) of the eighth transistor (T8; Fig. 9) being connected to the first pull-up node (Q; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T8 connected to node N) of the eighth transistor (T8; Fig. 9) being connected to the second pull-down node (N; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T8 connected to VT2) of the eighth transistor (T8; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9).  

Claim 15, Kim (Fig. 1 and 8-10) discloses further comprising: 
in a reset phase (t4”; Fig. 10), providing (Paragraph [0119]), by a reset sub-circuit (342, 370, and 380; Fig. 9), signals (VSS1 and VSS2; Fig. 9) of the second power supply terminal (VT1 and VT2; Fig. 9) to the first pull-up node (Q; Fig. 9 and 10) and the second output terminal (OT2; Fig. 9 and 10) under the control (CR(N+1); Fig. 9 and 10) of the reset signal terminal (IT2; Fig. 9), and providing (Paragraph [0119]), by a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9), signals (VSS1 and VSS2; Fig. 9) of the second power supply terminal (VT1 and VT2; Fig. 9) to the first pull-up node (Q; Fig. 9 and 10), the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under the control (S1; Fig. 10) of the first power supply terminal (IT3; Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0263177 A1) in view of Yang et al (US 2016/0351159 A1) and Jung et al (US 2011/0157124 A1).

Claim 10, Kim (Fig. 1 and 8-10) discloses a gate drive circuit (300; Fig. 1; 300b; Fig. 8) comprising a plurality of cascaded (Paragraph [0005]; wherein discloses cascade connected stages) shift registers (Fig. 9), each of the plurality of cascade shift registers (Paragraph [0005]; wherein discloses cascade connected stages) comprises: 
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first pull-up node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first pull-up node (Q; Fig. 9 and 10) under control of the signal input terminal (IT1; Fig. 9); and 
an output sub-circuit (C, 320, 330; Fig. 9; wherein figures shows transistors T1 and 15, and capacitor C connected in the same way as Applicant’s transistors T2 and T3, and capacitor C), connected to the first pull-up node (Q; Fig. 9; wherein figure shows both gate electrodes connected to node Q), the clock signal terminal (CT; Fig. 8 and 9), a first output terminal (OT1; Fig. 8 and 9) and a second output terminal (OT2; Fig. 8 and 9), and the output sub-circuit (C, 320, 330; Fig. 9) being configured to provide (t3; Fig. 10) signals (CLK; Fig. 9 and 10) of the clock signal terminal (CT; Fig. 8 and 9) to the first output terminal (OT1; Fig. 8 and 9) and the second output terminal (OT2; Fig. 8 and 9) under control of voltage signals of the first pull-up node (Q; Fig. 10 and 9); 
wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10); 
a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10), connected to the first pull-up node (T8; Fig. 9; wherein figure shows gate of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), a first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal; wherein figure shows gate and electrode of transistor T7 connected to IT3), the first output terminal (OT1; Fig. 9; wherein figure shows electrode of transistor T3 connected to output terminal OT1), the second output terminal (OT2; Fig. 9; wherein figure shows electrode of transistor T11 connected to output terminal OT2) and a second power supply terminal (VT1 and VT2; Fig. 9; wherein figure show electrode of transistors T10-1, T8, and T11 connected to VT2, and figure also shows electrode of T3 connected to VT1), and the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9) being configured to provide signals (t4”; Fig. 10; Paragraph [0119]) of the second power supply terminal (VT2 and VT1; Fig. 9) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “Thus, the first signal at the first node Q has a low level, the hold control signal at the fourth node N has the high level, and the transistors T3, T10, and T11 are turned on in response to the hold control signal having the high level”), the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control of the first power supply terminal (S1 and N; Fig. 9 and 10); and 
a reset sub-circuit (342, 370, and 380; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows electrode of T9 connected to node Q; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q”), a reset signal terminal (IT2; Fig. 9; wherein figure shows gate electrodes of transistors T9, T9-1, T2, and T17 connected to terminal IT2), the second power supply terminal (VT1 and VT2; Fig. 9; wherein figure shows electrodes of transistors T9, T9-1, T2, and T17 connected to voltage terminal VT1 or VT2) and the second output terminal (OT2; Fig. 9; wherein figure shows electrode of T17 is connected to output terminal OT2), and the reset sub-circuit (342, 370, and 380; Fig. 9) being configured to provide signals (Paragraph [0119]; t4”; Fig. 10) of the second power supply terminal (VT2; Fig. 9 and 10) to the first pull-up node (Q; Fig. 9; t4”; Fig. 10; Paragraph [0119]; wherein discloses “the transistors T9 and T9−1 in the second control circuit 342 are turned on in response to the second input signal CR(N+1), and the first node Q is pulled down”) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under control (CR(N+1); Fig. 9 and 10) of the reset signal terminal (IT2; Fig. 9);
wherein the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) is connected with (wherein looking at Applicant’s figure 2 the noise reduction subcircuit and the reset subcircuit are both commonly connected to PU, OUTPUT2, and VGL, looking at Applicant’s figure 7 shows the transistors T8, T7, and T4 connected to PU, T7, T8, T9, T10, T4, and T5 connected to VGL, T10 and T5 connected to OUTPUT2; with this understanding in mind Kim shows in figure 9 that T8, T10, and T9 commonly connected to Node Q, T10-1, T8, T11, T9-1, and T17 commonly connected to VSS2,  T11 and T17 are commonly connected to NC or OT2; therefore Kim teaches wherein the two circuits are commonly connected) the reset sub circuit (342 and 380; Fig. 9; wherein figure shows transistors T9, T9-1, T17 connected in the same way as Applicant’s transistors T4 and T5);
the input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1) comprises a first transistor (T4; Fig. 9), a control electrode of the first transistor and a first electrode of the first transistor (T4; Fig. 9) being connected to the signal input terminal (IT1; Fig. 9; wherein figure shows gate and electrode connected to IT1), and the second electrode of the first transistor (T4; Fig. 9) being connected to the first pull-up node (Q; Fig. 9; Paragraph [0059]; wherein discloses “The transistor T4 may have a first electrode connected to the first input signal CR(N−1), a control electrode connected to the first input signal CR(N−1), and a second electrode connected to the first node Q”); 
the output sub-circuit (C, 320, 330; Fig. 9) comprises a second transistor (T1; Fig. 9), a third transistor (T15; Fig. 9) and a capacitor (C; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T1 connected to node Q) of the second transistor (T1; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0062]; wherein discloses “The transistor T1 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the second node NO”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to CT) of the second transistor (T1; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to OT1) of the second transistor (T1; Fig. 9) is connected to the first output terminal (OT1; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T15 connected to node Q) of the third transistor (T15; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0065]; wherein discloses “The transistor T15 may have a first electrode connected to the clock signal CLK, a control electrode connected to the first node Q, and a second electrode connected to the third node NC”), the first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to CT) of the third transistor (T15; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the third transistor (T15; Fig. 9) is connected to the second output terminal (OT2; Fig. 9); 
the first terminal of the capacitor (C; Fig. 9) is connected to the first pull-up node (Q; Fig. 9; Paragraph [0063]; wherein discloses “The capacitor C may be connected between the first node Q and the second node NO”), and the second terminal of the capacitor (C; Fig. 9) is connected to the first output terminal (OT1; Fig. 9) or the second output terminal.  
the reset sub-circuit (342, 370, and 380; Fig. 9) further comprises: 
a fourth transistor (T9; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figures show gate electrode of T9 connected to IT2) of the fourth transistor (T9; Fig. 9 and 3) being connected to the Page 5 of 15Application Serial No. not yet assignedPATENTreset signal terminal (IT2; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figures show electrode of transistor T9 connected to node Q) of the fourth transistor (T9; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3; Paragraph [0067]; wherein discloses “The transistor T9 may have a first electrode connected to the first node Q, a control electrode connected to the second input signal CR(N+2), and a second electrode connected to the second off voltage VSS2), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T9 connected to VT2) of the fourth transistor (T9; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); and 
a fifth transistor (T17; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T17 connected to IT2) of the fifth transistor (T17; Fig. 9) being connected to the reset signal terminal (IT2; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the fifth transistor (T17; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T17 connected to VT2) of the fifth transistor (T17; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9);
 the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) further comprises: 
a first noise reduction circuit (364d, 362, and 366; Fig. 9), connected to a second pull-down node (N; Fig. 9; wherein figure shows transistors T10, T10-1, T3, and T11 are connected to node N), the first pull-up node (Q; Fig. 9; wherein figure shows transistors T10 is connected to node Q; wherein discloses “The transistor T10 may have a first electrode connected to the first node Q, a control electrode connected to the fourth node N, and a second electrode connected to the second off voltage VSS2”), the first output terminal (OT1; Fig. 9; wherein figure shows transistor T3 is connected to OT1), the second output terminal (OT2; Fig. 9; wherein figure shows transistor T11 is connected to OT2) and the second power supply terminal (VT2; Fig. 9; wherein figure shows transistors T10-1 and T11 are connected to VT2), and the first noise reduction circuit (364d; Fig. 9) being configured to perform noise reduction process (t4”; Fig. 10; Paragraph [0119]; wherein figure 10 shows control of nodes Q and N similar to Applicant’s nodes PU and PD shown in figure 8 in period 3) on the first pull-up node (Q; Fig. 9), the first output terminal (OT1; Fig. 9) and the second output terminal (OT2; Fig. 9) under control of a voltage signal (N; Fig. 10) of the second pull-down node (N; Fig. 9; Paragraph [0119]); and 
a second pull-down node control circuit (350; Fig. 9), connected to the first pull-up node (Q; Fig. 9; wherein figure shows gate electrode of transistor T8 connected to node Q; Paragraph [0070]; wherein discloses “The transistor T8 may have a first electrode connected to the fourth node N, a control electrode connected to the first node Q, and a second electrode connected to the second off voltage VSS2”), the second pull-down node (N; Fig. 9; wherein figure shows an electrode of transistors T8 and T7 connected to node N; Paragraph [0070]) and the first power supply terminal (IT3; Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3), and the second pull-down node control circuit (350; Fig. 9) being configured to control the voltage signal (Paragraph [0069]) of the second pull-down node (N; Fig. 9) under control of a voltage signal (Q; Fig. 10; Paragraph [0070]) of the first pull-up node (Q; Fig. 9) and the first power supply terminal (S1 and IT3; Fig. 9 and 10);
wherein the first noise reduction circuit (364d, 362, and 366; Fig. 9) comprises: 
a seventh transistor (T10; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figure shows gate electrode of T10 connected to node N) of the seventh transistor (T10; Fig. 9 and 3) being connected Page 6 of 15Application Serial No. not yet assignedPATENTto the second pull-down node (N; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figure shows electrode of transistor T10 connected to node Q) of the seventh transistor (T10; Fig. 9 and 3) being connected to the first pull-up node (Q; Fig. 9 and 3;), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T10 connected to VT2) of the seventh transistor (T10; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); 
a ninth transistor (T3; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T3 connected to node N) of the ninth transistor (T3; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to OT1) of the ninth transistor (T3; Fig. 9) being connected to the first output terminal (OT1; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to voltage terminal VT1) of the ninth transistor (T3; Fig. 9) being connected to the second power supply terminal (VT1; Fig. 9; wherein supplies an off voltage); and 
a tenth transistor (T11; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T11 connected to node N) of the tenth transistor (T11; Fig. 9) being connected to the second pull-down node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T11 connected to OT2) of the tenth transistor (T11; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T11 connected to VT2) of the tenth transistor (T11; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9); and 
wherein the second pull-down node control circuit (350; Fig. 9) comprises: 
a sixth transistor (T7; Fig. 9), a control electrode of the sixth transistor (T7; Fig. 9) and a first electrode of the sixth transistor (T7; Fig. 9) being connected (Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3) to the first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T7 connected to node N) of the sixth transistor (T7; Fig. 9) being connected to the second pull-down node (N; Fig. 9); and 
an eighth transistor (T8; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T8 connected to node Q) of the eighth transistor (T8; Fig. 9) being connected to the first pull-up node (Q; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T8 connected to node N) of the eighth transistor (T8; Fig. 9) being connected to the second pull-down node (N; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T8 connected to VT2) of the eighth transistor (T8; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9).  
Kim does not expressly disclose wherein, a first output terminal of an N-th shift register is connected to signal input terminal of an N+2nd shift register, and a first output terminal of the N+3rd shift register is connected to reset signal terminals of the N-th shift register and an N+1 st shift register; where N is a positive odd number. 
Yang (Fig. 8) discloses wherein, a first output terminal of an N-th shift register (Out(n); Fig. 8) is connected to signal input terminal of an N+2nd shift register (Fig. 8; wherein figure shows output Out(n) connected to Input of n+2 stage), and a first output terminal of the N+3rd shift register (Out(n+3); Fig. 8) is connected to reset signal terminals (Reset and Reset”; Fig. 8) of the N-th shift register (Fig. 8; wherein figure shows output Out(n+3) connected to Reset’ of n stage) and an N+1 st shift register (Fig. 8; wherein figure shows output Out(n+3) connected to Reset of n+1 stage); where N is a positive odd number (Fig. 8; wherein figure shows a plurality of stages). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a connection method, as taught by Yang, so to use a shift register with connection method for providing a shift register unit and a method for driving the shift register unit, a shift register circuit and a display apparatus, capable of solving the above problem associated with a short effective charging time (Teff) of pixels due to a long falling edge time (Tf) of the gate driving signal (Paragraph [0007]).
Kim in view of Yang does not expressly disclose wherein, a first output terminal of an N-th shift register is connected to signal input terminal an N+3rd shift register. 
Jung (Fig. 10B) discloses wherein, a first output terminal (Cout(3); Fig. 10B) of an N-th shift register (ST(3); Fig. 10B) is connected to signal input terminal (Cout(n-3; Fig. 10B) an N+3rd shift register (ST(6); Fig. 10B). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in view of Yang’s shift register by applying a connection method, as taught by Jung, so to use a shift register with a connection method for providing the shift register preferably has a function capable of changing a shift direction (Paragraph [0010]).

Claim 11, Yang (Fig. 8) discloses further comprising a first clock terminal (CLK1; Fig. 8), a second clock terminal (CLK2; Fig. 8), a third clock terminal (CLK3; Fig. 8) and a fourth clock terminal (CLK1; Fig. 8), wherein a clock signal terminal (CLK; Fig. 8) of the N-th shift register is connected to the first clock terminal (CLK1; Fig. 8; wherein stage N of figure 8 has a clock terminal CLK connected to CLK1), a clock signal terminal (CLK; Fig. 8) of the N+1st shift register is connected to the second clock terminal (CLK2; Fig. 8; wherein stage N+1 of figure 8 has a clock terminal CLK connected to CLK2), a clock signal terminal (CLK; Fig. 8) of the N+2nd shift register is connected to the third clock terminal (CLK3; Fig. 8; wherein stage N+2 of figure 8 has a clock terminal CLK connected to CLK3), and a clock signal terminal (CLK; Fig. 8) of the N+3rd shift register is connected to the fourth clock terminal (CLK4; Fig. 8; wherein stage N+3 of figure 8 has a clock terminal CLK connected to CLK4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a connection method, as taught by Yang, so to use a shift register with connection method for providing a shift register unit and a method for driving the shift register unit, a shift register circuit and a display apparatus, capable of solving the above problem associated with a short effective charging time (Teff) of pixels due to a long falling edge time (Tf) of the gate driving signal (Paragraph [0007]).

Claim 12, Yang (Fig. 1) discloses wherein signals of the first clock terminal (CLK1; Fig. 1), the second clock terminal (CLK2; Fig. 1), the third clock terminal (CLK3; Fig. 1) and the fourth Page 10 of 15Application Serial No. not yet assignedPATENTclock terminal (CLK4; Fig. 1) have a same period (2H; Fig. 1) and different phases (Fig. 1; wherein figure shows each clock signal delayed by 1H; Fig. 1), and the period is equal (2H; Fig. 1) to 2.5 times (Fig. 1 shows the same timing as Applicant’s figure 11) of the pulse duration of the signal (Gate1-Gate4; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a connection method, as taught by Yang, so to use a shift register with connection method for providing a shift register unit and a method for driving the shift register unit, a shift register circuit and a display apparatus, capable of solving the above problem associated with a short effective charging time (Teff) of pixels due to a long falling edge time (Tf) of the gate driving signal (Paragraph [0007]).

Claim 13, Kim (Fig. 1 and 8-10) discloses a display device (Fig. 1; Paragraph [0138]) comprising the gate driving circuit (300; Fig. 1; 300b; Fig. 8) according to claim 10 (see rejection to claim 10 above).

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
The Applicant argues, with respect to claims 1, 10, and 14, in the submitted response on Pages 12-14 that the prior art reference of Kim et al (US 2017/0263177 A1) does not teach or disclose the previously dependent claims 3-7 as amended limitations such that “the input sub-circuit, output sub-circuit, the reset sub-circuit, and the noise reduction sub-circuit, and the first to tenth transistors, the pull-up and pull-down node, capacitor, and the correlations between all these elements, among others.”  
The Examiner respectfully disagrees with this argument. Kim discloses as shown figure 8 the “SAME” circuit for a shift register circuit controlled in a similar method. The Examiner believes that the circuit itself is not patentable as claimed. Therefore further including transistor element limitations adds to reinforce the current rejection because the circuits are the “SAME”. The Applicant did not specifically explain in the arguments how Kim’s X transistor is different than Applicant’s Y transistor.  More detail other than copying the claim and stating it does not teach “the input sub-circuit, output sub-circuit, the reset sub-circuit, and the noise reduction sub-circuit, and the first to tenth transistors, the pull-up and pull-down node, capacitor, and the correlations between all these elements, among others” is not persuasive.  
	The Applicant further argues, with respect to claim 10, that the prior art references of Yang et al (US 2016/0351159 A1) and Jung et al (US 2011/0157124 A1) does not teach or discloses a reset module connected to a pull-up node and is not connected to any noise reduction module on pages 14-18. 
	The Examiner respectfully disagrees with this argument. The Examiner believes that the prior art of Kim et al (US 2017/0263177 A1) teaches the shift register circuit as claimed. What the prior art reference of Kim did not teach was that limitation “a first output terminal of an N-th shift register is connected to signal input terminals of an N+2nd shift register and an N+3rd shift register, and a first output terminal of the N+3rd shift register is connected to reset signal terminals of the N-th shift register and an N+1st shift register; where N is a positive odd number”. This limitation is specifically directed to output terminals, input terminals, and reset terminals. The limitation does not claim a reset module, pull-up node, nor noise reduction module. Therefore broadly looking at the limitation the Examiner pointed to references which teaches output terminals connection to specifically claimed input terminals and reset terminals. In light of this teaching, the Examiner believes one of ordinary skill in the art would have been able to connected Kim shift register unit in way as disclosed by Yang and Jung so that the output terminals are connected to the input terminals and reset terminals as claimed.
	With respect to the dependent claims 9, 11-13, and 15. The claim are at least rejected based on their dependency from rejected based claim, and also remain rejected by Kim et al (US 2017/0263177 A1), Yang et al (US 2016/0351159 A1), and Jung et al (US 2011/0157124 A1).
	Any amended filed to claims would need further search and/or consideration since they were not presented earlier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/11/2022